DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 10-11, 13-18 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-11, 13-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al. (US Patent No. 8,182,093 B2) in view of Yang et al. (US Patent No. 10,823,826 B2) and in further in view of Riddle (US Pub. No. 2018/0247146 A1).
In considering claim 10, Kurozuka et al. discloses all the claimed subject matter, note 1) the claimed a first laser light source to emit visible laser light pulses is met by the laser light sources 1a, 1b and 1c (Figs. 7-12, col. 17, line 25 to col. 18, line 17), 2) the claimed a scanning mirror assembly to scan the visible laser light pulses in two 
However, Kurozuka et al. explicitly does not disclose 1) the claimed time-of-flight measurement circuitry to produce depth data representing distances to a projection surface and 2) the newly added claimed amplitude measurement circuitry to produce albedo data representing albedo of reflection points within the field of view in response to received reflections of the IR laser light pulses; mask generating circuitry operable to create a mask in response to the albedo data.
1) Yang et al. teach that the TOF range detection device 100 further includes a laser driver 118 that generates a driving signal for driving the laser 102, e.g., by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TOF range detection device as taught by Yang et al. into Kurozuka et al.’s system in order to provide dynamically adapting an output power level of a laser in a TOF range detection device.
2) Riddle teaches that a system for providing illumination for IRIS biometric acquisition having an amplitude measurement circuitry to produce albedo data representing albedo of reflection points within the field of view in response to received reflections of the IR laser light pulses (a contrast amplitude having an average level due to the albedo or reflected light disclosed in page 11, paragraph #0109); that mask generating circuitry operable to create a mask in response to the albedo data (the standard deviation disclosed in page 12, paragraph #0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biometric acquisition system as taught by Riddle into the combination of Kurozuka et al. and Yang et al.’s system in order to acquire image to be used for biometric recognition.
In considering claim 11, the claimed wherein the mask generating circuitry comprises a planarity detector is met by the planarity detection (Figs. 9-12, col. 19, line 49 to col. 21, line 17 of Kurozuka et al.).
In considering claim 13, the claimed wherein the mask generating circuitry is operable to create the mask in areas of the field of view having non-uniform albedo is 
In considering claim 14, the claimed wherein the mask generating circuitry is operable to mask the entire field of view when a size of non-uniform albedo exceeds a threshold is met by display flag for every position in the laser stop position indicating OFF where the curvature is greater than the threshold value Th and therefore image displaying should be OFF, as shown in black (Figs. 9-12, col. 19, line 49 to col. 21, line 17 of Kurozuka et al.).
In considering claim 15, the claimed wherein the IR laser light pulses emissions are below an eye-safe threshold is met by the infrared laser light 4a (Figs. 9-12, col. 19, line 49 to col. 21, line 17 of Kurozuka et al.).
In considering claim 16, the claimed wherein the visible laser light pulses emissions are above an eye-safe threshold when not blanked is met by the laser light sources 1a, 1b and 1c (Figs. 9-12, col. 19, line 49 to col. 21, line 17 of Kurozuka et al.).
Claim 17 is rejected for the same reason as discussed in claim 10 above.
In considering claim 18, the claimed wherein reducing power of the visible laser light pulses comprises reducing power to zero is met by display flags for all positions in the laser stop position indicating OFF to stop the laser light sources (Figs. 7-12, col. 19, line 49 to col. 21, line 17 of Kurozuka et al.).
In considering claim 20, the claimed further comprising reducing power of the visible laser light pulses in the entire field of view when a size of the area of non-planarity exceeds a threshold is met by display flag for every position in the laser stop position indicating OFF where the curvature is greater than the threshold value Th and 
In considering claim 21, the claimed wherein the detecting the area within the field of view corresponding to the signals having non-uniform amplitude comprises determining where in the field of view non-uniformity in amplitude exceeds a threshold is met by the contrast amplitude is at a value above that of the standard deviation (page 12, paragraph #0113 of Riddle).  
In considering claim 22, the claimed wherein the mask generating circuitry is operable to mask the entire field of view with the area within the field of view corresponding to the signals having a non-uniform amplitude exceeds a threshold is met by the unity of the albedo (page 12, paragraph #0110 of Riddle).
Claim 23 is rejected for the same reason as discussed in claim 10 above.
In considering claim 24, the claimed further comprising time-of-flight measurement circuitry to produce depth data representing distances to the reflection points within the field of view in response to the received reflections of IR laser light pulses is met by the distance calculation section 15 (Figs. 7-12, col. 18, line 17 to col. 19, line 38 of Kurozuka et al.).  
In considering claim 25, the claimed further comprising a planarity detector operable to detect non-planarity in the reflection points within the field of view from the depth data is met by the distance calculation section 15 (Figs. 7-12, col. 18, line 17 to col. 19, line 38 of Kurozuka et al.).  
In considering claim 26, the claimed wherein the mask generating circuitry is operable to create the mask in response to variations in the albedo data by determining 
In considering claim 27, the claimed wherein the blanking circuitry automatically reduces power of the visible laser light pulses in the at least a portion of the field of view to below an eye-safe threshold power is met by the adjusting L value (page 12, paragraph #0113 of Riddle).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 21, 2022 

/TRANG U TRAN/Primary Examiner, Art Unit 2422